NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,047,100 to Kitamoto et al. (hereinafter “Kitamoto”).

Kitamoto discloses:
1. A failure information sharing system comprising:
multiple user-side production devices (column 5, lines 23-29 and Figure 1, substrate processing apparatuses 1); and
a support-side information server configured for supporting the user-side production devices (column 5, lines 23-29 and Figure 1, support center 5), the user-side production devices and the support-side information server being connected so as to be 
wherein
the support-side information server includes an information registration section configured to collect and register failure information generated in the multiple user-side production devices and update and register failure avoidance information as a failure avoidance method becomes apparent on the support side (column 12, lines 6-12, column 13, lines 22-42, and column 19, lines 9-22), and an information distribution section configured to distribute the failure information and the failure avoidance information to the multiple user-side production devices periodically or each time the registration information is updated (column 12, lines 22-28, column 14, lines 24-30, column 18, lines 1-4, and column 20, lines 5-16), and
each of the multiple user-side production devices includes an information receiving section configured to receive the failure information and the failure avoidance information from the support-side information server periodically or each time the registration information is updated (column 11, lines 35-61, column 14, lines 24-30, and column 18, lines 5-12), and an information transmitting section configured to transmit to a user-side production manager the failure information and the failure avoidance information related to, among the failure information and the failure avoidance information received by the information receiving section, a failure that may occur at at least a production device managed by the production manager (column 11, lines 23-34, column 13, lines 15-21, and column 18, lines 22-26).



3. The failure information sharing system according to claim 1, wherein the failure information includes information on operation contents of the user, production conditions, or a configuration of a production device at which the failure occurred (column 11, lines 8-22 and Figure 7).

4. The failure information sharing system according to claim 1, wherein each of the multiple user-side production devices includes a failure information transmitting section configured to transmit failure information to the support-side information server when a failure occurs in their own production device (column 5, lines 23-29 and Figure 1, substrate processing apparatuses 1, and column 11, lines 23-34, column 13, lines 15-21, and column 18, lines 22-26).

5. The failure information sharing system according to claim 4, wherein each of the multiple user-side production devices is configured to ask the user-side production manager whether to transmit failure information to the support-side information server when a failure occurs in their own production device, and transmit the failure information 

6. The failure information sharing system according to claim 4, wherein each of the multiple user-side production devices includes a transmission information selecting section configured to allow the user-side production manager to select in advance a type of failure to be transmitted to the support-side information server, such that, when the failure occurs in their own production device, the failure information is transmitted to the support-side information server if the failure is the type of failure selected by the user-side production manager (column 11, lines 17-27).

8. The failure information sharing system according to claim 1, wherein each of the multiple user-side production devices includes a failure avoidance measure executing section configured to interpret the failure information and the failure avoidance information received from the support-side information server and execute failure avoidance measures for avoiding the failure (column 11, lines 46-67 and column 14, lines 24-30).

12. The failure information sharing system according to claim 1, wherein the production device is each of multiple devices constituting a production line (abstract and Figure 1).

14. A failure information sharing system comprising:

a support-side information server configured for supporting the user-side production management devices (column 5, lines 23-29 and Figure 1, support center 5), the user-side production devices and the support-side information server being connected so as to be able to communicate with each other via a network (Figure 1, network 6 and wide area network 61),
wherein
the support-side information server includes an information registration section configured to collect and register failure information generated in the multiple user-side production devices and update and register failure avoidance information as a failure avoidance method becomes apparent on the support side (column 12, lines 6-12, column 13, lines 22-42, and column 19, lines 9-22), and an information distribution section configured to distribute the failure information and the failure avoidance information to the multiple user-side production devices periodically or each time the registration information is updated (column 12, lines 22-28, column 14, lines 24-30, column 18, lines 1-4, and column 20, lines 5-16), and
each of the multiple user-side production devices includes an information receiving section configured to receive the failure information and the failure avoidance information from the support-side information server periodically or each time the registration information is updated (column 11, lines 35-61, column 14, lines 24-30, and column 18, lines 5-12), and an information transmitting section configured to transmit to a user-side production manager the failure information and the failure avoidance 

15. The failure information sharing system according to claim 14, wherein the failure information includes information on operation contents of the user, production conditions, or a configuration of a production device at which the failure occurred (column 11, lines 8-22 and Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 9-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamoto in view of U.S. Patent Pub. No. 2003/0065679 to Hirayama.

Kitamoto does not disclose expressly:
7. The failure information sharing system according to claim 1, wherein the support-side information server is configured to register the failure information and the failure avoidance information in the information registration section with an urgency level indicating a degree of urgency of countermeasures against the failure with respect to the multiple user-sides, and distribute the failure information and the failure avoidance information from the information distribution section to the multiple user-side production devices with the urgency level.

Hirayama teaches wherein the support-side information server is configured to register the failure information and the failure avoidance information in the information registration section with an urgency level indicating a degree of urgency of countermeasures against the failure with respect to the multiple user-sides, and distribute the failure information and the failure avoidance information from the information distribution section to the multiple user-side production devices with the urgency level (paragraphs 35 and 40).



Modified Kitamoto discloses:
9. The failure information sharing system according to claim 8, wherein each of the multiple user-side production devices is configured such that, when the information receiving section receives the failure information from the support-side information server, the failure avoidance measure executing section determines whether a production job or a configuration of its own production device is shared with the production job or a configuration of the production device for which the failure occurred, and if determining that it is shared, promptly causes its own production device to stop as the failure avoidance countermeasure, and transmits a notice of this to the user-side production manager (Hirayama – paragraph 70).

10. The failure information sharing system according to claim 8, wherein each of the multiple user-side production devices includes a failure avoidance measure selecting section configured to allow the user-side production manager to select in advance contents of failure avoidance measures to be executed by the failure 

11. The failure information sharing system according to claim 10, wherein the failure avoidance measure selectable using the failure avoidance measure selecting section is any one of a production stop, a change in a production condition, a warning, and a software update (Kitamoto – column 21, lines 58-65 and column 26, lines 3-17).

13. The failure information sharing system according to claim 12, wherein the production device is a component mounter (Hirayama – paragraph 35).

16. The failure information sharing system according to claim 14, wherein the production line is a component mounting line and the production device is a component mounter (Hirayama – paragraph 35).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haga et al. – Remote maintenance system and remote maintenance method for semiconductor manufacturing apparatus.
Fujiwara et al. – Production management system, client in the production management system, production method in the production management system, 
Kazemi – Defect management database for managing manufacturing quality information.
Ogushi et al. – Remote maintenance system.
Araki et al. – Information processing apparatus, processing system, processing method, and program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113